Case: 12-51164       Document: 00512341331         Page: 1     Date Filed: 08/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 14, 2013
                                     No. 12-51164
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CLETO SAMUEL DURAN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:05-CV-237
                             USDC No. 1:03-CR-144-3


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Samuel Cleto Duran, federal prisoner # 28996-180, moves for leave to
proceed in forma pauperis (IFP) in his appeal from the district court’s denial of
(1) his motion filed pursuant to Rule 60(b)(4) of the Federal Rules of Civil
Procedure for relief from the August 2006 judgment denying his 28 U.S.C. § 2255
motion, (2) his motion filed pursuant to Rule 59(e) of the Federal Rules of Civil




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51164     Document: 00512341331      Page: 2     Date Filed: 08/14/2013

                                  No. 12-51164

Procedure to alter or amend the judgment denying his Rule 60(b)(4) motion, and
(3) his motion for the recusal of the district court judge.
      The Rule 60(b)(4) motion filed by Duran was based on his contention that
the judgment denying his § 2255 motion was void because the district court clerk
did not enter proof of the service of the judgment onto the docket sheet as
required under Rule 77(d) of the Federal Rules of Civil Procedure. Having
conducted a de novo review of the matter, we conclude that the district court did
not err in denying relief. See FED. R. CIV. P. 77(d)(2); Carter v. Fenner, 136 F.3d
1000, 1005-06 (5th Cir. 1998); Latham v. Wells Fargo Bank, N.A., 987 F.2d 1199,
1201-02, 1205-06 (5th Cir. 1993); Wilson v. Atwood Group, 725 F.2d 255, 257-58
(5th Cir. 1984) (en banc).
      Duran’s Rule 59(e) motion and his motion for recusal were both based on
his assertion that the district court judge and other court officers in the Western
District of Texas were members of a secret society whose purpose was to obtain
and uphold the convictions of unwitting criminal defendants. Duran submitted
documents that, contrary to his assertion, do not support his allegations. The
district court did not abuse its discretion in denying Duran’s Rule 59(e) motion,
see Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005), or in denying his motion
for recusal, see 28 U.S.C. § 455(a), (b)(1); Andrade v. Chojnacki, 338 F.3d 448,
454 (5th Cir. 2003); Trevino v. Johnson, 168 F.3d 173, 178 (5th Cir. 1999).
      Duran has not shown that there is a nonfrivolous issue for appeal. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983). Accordingly, his motion for leave to proceed IFP on
appeal is denied, and the appeal is dismissed as frivolous. See 5TH CIR. R. 42.2;
Baugh, 117 F.3d at 202 & n.24.
      We have previously warned Duran that sanctions would result if he
persisted in filing frivolous pleadings. United States v. Duran, 406 F. App’x 876,
877 (5th Cir. 2010). Despite this warning, Duran filed frivolous motions in the
district court, and he has filed this frivolous appeal. IT IS ORDERED that

                                         2
    Case: 12-51164     Document: 00512341331      Page: 3    Date Filed: 08/14/2013

                                  No. 12-51164

Duran is SANCTIONED in the amount of $100, payable to the clerk of this
court. Until that sanction is paid, Duran may file no more appeals or initial
pleadings challenging the validity of his conviction and sentence, whether those
challenges are governed by § 2255 or any other statutory provision or rule,
whether in this court or in any court under this court’s jurisdiction, without first
obtaining permission of this court or the forum court. Further, Duran is warned
that unfounded accusations against the judiciary in his pleadings could also
result in sanctions against him. See Theriault v. Silber, 579 F.2d 302, 303-04
(5th Cir. 1978).
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS;
SANCTION IMPOSED; NEW SANCTION WARNING ISSUED.




                                         3